                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

THOMAS ARNETT,                                                                        PLAINTIFF
ADC #102277

v.                                  4:18CV00941-SWW-JTK

MARTIAN, et al.                                                                     DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is dismissed without prejudice, for failure to prosecute.

       IT IS SO ADJUDGED this 13th day of May, 2019.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
